id office uilc cca_2011061016133346 -------------- number release date from -------------- sent friday date pm to ------------------------------------------- cc ------------- subject re question regarding machine-sensible data capable of being processed hi --------- i am writing in response to your question of whether the machine-sensible data media at issue ---------------should be considered records under sec_6001 and sec_1_6001-1 i agree with you that the data should be considered records for two reasons first i agree with your interpretation of revrul_71_20 it seems clear that the phrase within a taxpayer’s automatic data processing system is a modifier of accounting transactions and records rather than of machine-sensible data media if the rev_rul were intended to limit the punched cards magnetic tapes disks and other machine- sensible data media to only that media within the adp system then the modifier would have been placed immediately following the phrase describing such media rather than after accounting transactions and records from a grammatical standpoint the phrase punched cards magnetic tapes disks and other machine-sensible data media stands as the performer of the actions of recording consolidating and summarizing which have as their object the transactions and records at issue the transactions and records at issue are identified by the prepositional phrase within a taxpayer’s automatic data processing system that distinguishes those transactions and records from other transactions and records that are not within the adp system and this reading is further supported by the language in revproc_98_25 which states that the purpose of this revenue_procedure is to specify the basic requirements that the internal_revenue_service considers to be essential in cases where a taxpayer’s records are maintained within an automatic data processing system adp revproc_98_25 sec_1 emphasis supplied it is the records themselves that under revrul_71_20 must be within the adp and not the media that records consolidates and summarizes those records thus under a plain reading of revrul_71_20 the ------------ media constitute records under sec_6001 and sec_1_6001-1 second even if revrul_71_20 did require the machine-sensible data media at issue to be within the taxpayer’s automatic data processing system the ------------ media are still records under sec_6001 and sec_1_6001-1 because revrul_71_20 in no way states that such media must be within an adp system even under ---------- reading of the ruling there is no statement requiring all machine-sensible data media to be within a taxpayer’s adp in order to fall under sec_6001 and sec_1_6001-1 rather the statement again even under -------- reading is that where such media are within the adp system they are under sec_6001 and sec_1_6001-1 but there is no converse statement ie that machine-sensible data outside of the adp system is outside the scope of sec_6001 and sec_1_6001-1 in addition -------- focus on revrul_71_20 is misleading in that it ignores the general requirements of revproc_98_25 which explicitly references revrul_71_20 in its background section but places no requirement that machine-sensible records be within a taxpayer’s adp system rather the focus is on the materiality of the records as stated the taxpayer must retain machine-sensible records so long as their contents may become material to the administration of the internal revenue laws under sec_1 e revproc_98_25 sec_5 emphasis supplied there are no additional requirements stated thus -------- attempt to focus attention on the adp system is a red herring that draws attention from the sole requirement of materiality and consequently the ----------- media as machine-sensible data that is material to the administration of the internal revenue laws is subject_to revproc_98_25 for these reasons i think that you are interpreting revrul_71_20 and revproc_98_25 correctly and that ----- is required to produce the ------------ information if you have any questions or need any additional information please write me back or give me a call at your convenience ------- - ------- - ------------------ -------------- -------------------
